Citation Nr: 1750300	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-29 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, claimed as a nervous condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Appellant served on active duty from August 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that reopened and denied a claim for service connection for "schizophrenia, latent, competent."

In October 2014, the Board broadened the scope of the Veteran's psychiatric service connection claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected on the title page of this decision, and remanded the matter for further development.


FINDINGS OF FACT

1.  A June 1972 rating decision denied the Veteran's claim of entitlement to service connection for a neuropsychiatric condition; he did not appeal that decision and it is final.

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the psychiatric claim, including a July 2012 VA treatment note indicating an onset of the Veteran's psychiatric disorder in the late 1960s, supporting nexus.

3.  The Veteran did not report a history of psychiatric symptoms and was not found to have a psychiatric disorder during a December 1966 pre-induction examination; he is presumed to have entered into service in August 1967 in sound condition. 

4.  The Veteran was referred for mental health treatment in service, to include in September 1967, and he reported a history of nervous trouble during a November 1967 separation examination.  His DD Form 214 also shows separation due to unsuitability resulting from character and behavior disorders (Separation Program Number 264).  

5.  During a November 1969 VA examination, the Veteran's wife and his father reported that the Veteran did not adjust well to the military and came out of service "a changed person," and the November 1969 examiner opined that the Veteran's "military service could have been a contributing and precipitating factor" for his behavior changes.

6.  VA examiners in December 1969 and May 1972 diagnosed psychiatric disorders, respectively diagnosed as "a severe intrapsychic disorder," probably of a schizophrenic type of moderately severe disability, and "Schizophrenia, latent type," of moderate disability.

7.  Post-service VA and private treatment records show ongoing treatment since 2009 for psychiatric problems variously diagnosed as Major Depressive Disorder, anxiety disorder with severe insomnia, and paranoid schizophrenia, as well as reports of poor sleep as early as 2006.

8.  The Veteran has provided competent and credible lay statements indicating an onset of psychiatric symptoms in service and recurring since.

9.  An April 2017 VA examiner's opinion that the Veteran does not have a current psychiatric disorder that is related to service is not probative as it did not consider positive and probative evidence in support of the Veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As detailed above, the Board finds that the criteria for establishing entitlement to service connection for an acquired psychiatric disorder are met.  In this regard, the evidence shows a current psychiatric disorder, evidence of mental health problems in service, and positive evidence of a nexus between the Veteran's current psychiatric disorder and his service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303; See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Initially, there is no dispute as to the existence of a current disability, nor is there any real dispute as to in-service incurrence.  Though the details of the Veteran's in-service mental health treatment are admittedly unclear, those records are not missing due to any fault of the Veteran.  Indeed, the record shows that those records were identified and requested by the RO as early as September 1969, and have never been located.  As such, the Board has a heightened duty to apply the benefit of the doubt.  Accordingly, given the September 1967 service treatment record showing that the Veteran was referred for mental health treatment, his report of nervous trouble during November 1967 separation examination, and his reasons for separation on his DD Form 214, the Board finds that in-service incurrence of a psychiatric disorder has been shown.  

Additionally, the November 1969 VA examiner provided positive evidence of nexus, as did a July 2012 VA provider who opined that the first episode of the Veteran's current psychiatric occurred in the late 1960s, consistent with the Veteran's competent lay statements.  Indeed, the Board notes that the Veteran has consistently placed the onset of his psychiatric problems in service, including during a September 2010 SSA disability evaluation, and even prior to filing his reopened claimed, including during private February 2009 treatment.  His current statements are also entirely consistent with the reports of his wife and his father concerning behavior changes, which were made during a November 1969 VA examination just two years after the Veteran's separation from service.  Thus, the lay statements are both credible and probative.

The Board recognizes that an April 2017 VA examiner provided a negative nexus opinion, but notes that the examiner erroneously found that a 1969 VA examination was not completed.  In fact, the record shows that while no diagnosis was rendered following a preliminary psychiatric examination in October 1969, the examiner was waiting for completion of a social evaluation, which was conducted in November 1969.  Then, in December 1969, the October examiner rendered a diagnosis.  Importantly, it was during the November 1969 social evaluation that the Veteran's wife and father testified as to behavioral and personality changes in the Veteran following service, and it was the November 1969 examiner's opinion that supported that the Veteran's military service was at least partially responsible for the Veteran's behavior changes.  Thus, the April 2017 VA examiner's failure to consider that positive opinion evidence, which was offered just two years following the Veteran's separation from service, renders the April 2017 opinion inadequate and therefore, not probative.

In summary, the Board finds that the most probative evidence supports that the Veteran's current psychiatric disorder had its onset in service and that service connection is warranted. 

ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder is granted.


____________________________________________
S. C. KREMBS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


